Hathaway, J..
— On the 17th of December, 1850, the defendant contracted with the plaintiff to get for him a quantity of joists, and to deliver them on the line of the York and Cumberland Rail Road, in Sanford. The plaintiff performed-the contract on-his-part) and the - defendant ‘ received the joists upon an estimate satisfactory to himself, at the time, and refuses to pay for them, because, as he alleges, they were not surveyed by a sworn surveyor, as required by statute, c. 66, § 2, which provides that “timber, &c., offered for sale” shall be thus surveyed, previous to delivery. The case does not find that the joists were offered for sale by the plaintiff. He procured them on contract, for the defendant, and the defendant received them, and there is no honest or legal reason apparent, why he should not pay for them. Coombs v. Emery, 14 Maine, 404.

Exceptions overruled. Judgment on the verdict.

Shbpley, C. J., and Rice and Cutting, J. J., concurred.